Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 07/13/2022, 06/08/2022, 02/28/2022, 02/14/2022, 01/25/2022, 10/26/2021, 06/15/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
2.	Claim 1 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 04/29/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/29/2022 is withdrawn.  Claim 2, directed to different species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
3.	Claims 1-26 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
5.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art for a signal development cache having a plurality of storage elements different than the plurality of memory cells of the memory array; each sense amplifier of the plurality of sense amplifiers configured to output a logic state based at least in part on sensing signaling from the signal development cache; a first selection component operable to selectively couple the plurality of access lines of the memory array with the signal development cache; and a second selection component operable to selectively couple the signal development cache with the plurality of sense amplifiers of the sense amplifier array.  

6.	With respect to dependent claim 2-26 since these claims are depending on claim 1, therefore claim 2-26 are allowable subject matter 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Lee et al (Pub. No.:  US 2002/0186591), Tseng et al (Pub. No.:  US 2019/0103145).
		Lee et al (Pub. No.:  US 2002/0186591) shows page buffer.
		Tseng et al (Pub. No.:  US 2019/0103145) shows signal development.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
06/14/2022
/HAN YANG/
Primary Examiner, Art Unit 2824
.